Citation Nr: 9934731	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	P. William Bercik, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
for service connection for herpes.  The veteran filed a 
timely appeal to this adverse determination.  

When this matter was previously before the Board in November 
1998 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The Board notes that the veteran also appealed the RO's May 
1996 denial of her claim for service connection for a head 
injury with headaches.  However, as this claim was 
subsequently granted by the Board in a decision dated in 
November 1998, this claim is not presently before the Board.


FINDING OF FACT

The veteran has not presented competent evidence that she 
currently suffers from a herpes disorder which was incurred 
in or aggravated by service.


CONCLUSION OF LAW

The veteran's claim for service connection for herpes is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for herpes, which she 
maintains she incurred during boot camp training in service.  
She asserts that she had a positive blood test for herpes at 
that time, and has continued to have outbreaks of herpes 
several times per year ever since.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim includes her service 
medical records, which are negative for evidence of any 
recorded complaints or diagnoses of, or treatment for, 
herpes.  On the contrary, the only treatment records which 
addressed the issue of the presence of herpes indicated that 
the veteran was not suffering from herpes.  These records 
include: a treatment note dated in July 1981, signed by 
Deborah L. Mobberly, which found "no signs of active herpes 
lesions"; the report of an annual pelvic examination dated 
in January 1984, which noted that the veteran was negative 
for herpes; and a gynecological examination report dated in 
January 1987, which noted the veteran's report that she "has 
had HSV2 outbreaks in [the] past," but did not make any 
findings regarding herpes or render a diagnosis of the 
disorder.

Relevant post-service evidence includes treatment records 
dated from March to October 1995 from Rolando G. Recio, M.D., 
a physician in private practice.  These records indicate that 
in March 1995, the veteran presented with complaints of a 
possible herpes infection in her mouth.  She reported that 
she had been told while in service in the 1980's that she had 
positive herpetic lesions and that a vulva culture was 
positive.  She complained that since then, she had had a 
recurrent ache and lesions in her mouth which went away 
spontaneously.  Following a clinical examination, the 
examiner diagnosed buccal herpes simplex virus (HSV).  
Laboratory testing in September 1995, at Dr. Recio's 
direction, indicated that a culture taken from the veteran's 
palate was positive for herpes simplex virus.  In a statement 
dated in October 1995, Dr. Recio certified that the veteran 
was a patient of his, and that he was treating her with 
medication for herpes simplex virus infection of the roof of 
her mouth.

In March 1996, the veteran underwent a VA general medical 
examination.  At that time, she reported a history of genital 
herpes, although no clinical findings regarding this disorder 
were noted.  The examiner rendered relevant diagnoses of a 
history of genital herpes, type II, SHV, and a history of 
oral herpes, type I, SHV.

In April 1996, the veteran underwent a VA gynecological 
examination.  At that time, the veteran again reported a 
history of HSV.  However, all diagnostic and clinical testing 
results were normal, and the examiner diagnosed a normal 
examination, with a history of HSV.

Also relevant is the report of a yearly check-up examination 
dated in September 1996 from Dr. Recio.  At that time, he 
reported that the herpes of the roof of the veteran's mouth 
was gone.



In May 1997, Dr. Recio wrote a letter to the veteran's 
representative, in response to a request from him for "a 
brief narrative report as to whether she contacted herpes 
while in the armed services."  Dr. Recio responded to the 
representative's query as follows:



As far as the herpes infection is 
concerned, all I can attest to was the 
fact that I treated her for herpes 
infection of the hard palate (roof of the 
mouth) on September 1, 1995.  Cultures 
were positive and the lesions improved 
from treatment.

As to whether or not she contracted the 
initial herpes infection while in the 
service is difficult to state.  According 
to the records you sent me, there was the 
mention of a herpes infection in history 
taken by Gregory Moore, M.D. on January 
22, 1987, but examination did not show 
any lesion.

The next mention of herpes was by M. C. 
Dietrich on the January 12, 1984 
examination.  Mention was made that there 
was no herpes infection.  The last 
mention was on an undated visit with 
Deborah L. Moberly where mention was made 
that there were no signs of active herpes 
infection.

The Board notes that the reported undated visit to Dr. 
Moberly appears to be a reference to the July 1981 report 
described by the Board previously, since this is a two-page 
report, and only the second page, which is undated, was noted 
Dr. Recio in his report.

In July 1998, the veteran testified at a Travel Board hearing 
before the undersigned Board Member.  At that time, she 
stated that she first had an outbreak of herpes during boot 
camp, sometime in June 1981, at which time she suffered from 
flu-like symptoms and a rash in the vaginal area.  She stated 
that she received treatment at that time at the corpsman's 
office, although she acknowledged that she could not find 
these records when she reviewed her service medical records.  
She stated that a blood test performed during boot camp 
showed active herpes in her blood.  She stated that she had 
recurrences of herpes approximately twice per year after 
that, although she only sought treatment for it once or 
twice.  She also reported that she had suffered from  cold 
sores around her mouth in service which she believed to have 
been herpes, although she never sought treatment in service 
for this problem.  She stated that after service, a 
recurrence of herpes was documented by Dr. Recio in the mid-
1990's, but acknowledged that no doctor had ever formally 
related this herpes to service.  However, she stated that Dr. 
Recio believed that her herpes had started sometime prior to 
the time when he first saw her.

In November 1998, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the RO was 
instructed to contact the veteran and request that she 
provide the names and addresses of all health care providers 
who had provided postservice treatment for herpes.  In 
addition, the RO was instructed to schedule the veteran for a 
VA examination to determine the nature and etiology of any 
herpes present.

Therefore, in January 1999, the RO sent the veteran a letter 
requesting that she provide the names and addresses of all 
health care providers who had provided postservice treatment 
for herpes.  In a response received by the RO in March 1999, 
the veteran informed the RO that "[a]ll information and or 
doctors I have seen are already included in my file."  In 
addition, a handwritten notation on the file copy of the RO's 
request letter indicated that in June 1999, the veteran 
advised the RO that she had no further information to provide 
other than that which was already in the claims file.

In addition, in June 1999 the veteran underwent a VA 
gynecological examination.  The examiner noted that he had 
reviewed the veteran's medical records, and discussed them in 
his examination report.  At the time of this examination, the 
veteran essentially repeated her history of having developed 
herpes while in boot camp, with outbreaks a few times per 
year since that time.  In response to the RO's request for an 
opinion regarding the etiology of any herpes found, the 
examiner commented as follows:

[The veteran] gives a history of genital 
herpes, dating back to the time she was 
in boot camp.  I am unable to locate any 
documentation of either a positive herpes 
test, or an evaluation of lesions that 
would be suggestive of herpes.  She has 
no lesions today.  Therefore, examination 
is nonrevealing.  She gives a clinical 
history of recurrences every several 
months, which is consistent with a 
history of herpes, but not diagnostic 
thereof.

At this time, I am unable to definitively 
state whether the patient had herpes or 
not.

A review of this evidence reveals that there is some question 
as to whether the veteran currently suffers from herpes, 
since the most recent evidence, including VA examination 
reports in March 1996, April 1996, and June 1999, as well as 
a treatment record from Dr. Recio dated in September 1996, 
all found no current evidence of herpes.  Nevertheless, it 
does appear that the veteran has suffered from herpes at at 
least one point since separation from service, as indicated 
by treatment records from Dr. Recio dated in 1995.  
Furthermore, there is some evidence that the disorder is 
cyclical in nature, given the veteran's report of outbreaks 
lasting approximately two weeks twice per year, with no 
active disease the rest of the time.

However, even if the Board were to find that the veteran 
currently suffers from herpes, there is still no evidence 
which relates such disorder to her period of active duty 
service.  As discussed above, the veteran's service records 
are negative for any findings of herpes, or a diagnosis of 
the disorder.  Furthermore, neither of the post-service 
medical opinions which addressed the issue of the etiology of 
the veteran's herpes, i.e., the opinions by Dr. Recio in May 
1997 and the opinion of the VA examiner in June 1999, linked 
any current herpes disorder to service.  

In his May 1997 opinion, Dr. Recio noted that it was 
"difficult to state" whether the veteran contracted the 
initial herpes in service, noting that all he could 
confidently attest to was the fact that he treated her for 
herpes in September 1995, some eight years after her 
discharge from service.  In addition, following his review of 
the service medical records sent to him by the veteran's 
representative, Dr. Recio merely repeated the comments of 
inservice examiners, all of whom noted the lack of any 
current evidence of herpes, as discussed above.

Similarly, the examiner who conducted the June 1999 VA 
examination stated that, following a review of the veteran's 
service medical records, he was unable to locate any 
documentation of either a positive herpes test or an 
evaluation of lesions which would be suggestive of herpes.  
While he stated that the veteran's reported clinical history 
was "consistent with" a history of herpes, he noted that 
this history was not diagnostic of the disorder.  Therefore, 
given the lack of current evidence of herpes or of any 
inservice evidence of the disorder, the examiner stated that 
he was unable to state whether the veteran had herpes or not.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
she currently suffers from herpes which is related to her 
active military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran has not been shown to be 
a medical expert, she is not qualified to express an opinion 
regarding any medical causation of any current herpes.  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit, in 
which the Court held that an appellant does not meet his or 
her burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that she currently suffers from 
herpes which had its onset during boot camp training in June 
1981 cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for herpes, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim, 
including requesting further medical examinations or 
opinions.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection for herpes.  On the contrary, in response 
to a January 1999 request from VA for "the names and 
addresses of all health care providers where you have 
received postservice treatment for herpes," the veteran 
responded that "[a]ll information and or doctors I have seen 
are already included in my [claims] file."  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete her application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for herpes is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

